73 F.3d 355NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Raul CRUZ-ROSADO, Plaintiff, Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant, Appellee.
No. 95-1620.
United States Court of Appeals, First Circuit.
Dec. 28, 1995.

Juan A. Hernandez Rivera and Raymond Rivera Esteves on brief for appellant.
Guillermo Gil, United States Attorney, Maria Hortensia Rios, Assistant U.S. Attorney, and Robert M. Peckrill, Assistant Regional Counsel, Social Security Administration, on brief for appellee.
Before SELYA, STAHL and LYNCH, Circuit Judges.
PER CURIAM.


1
We affirm substantially for the reasons stated by the district court.  In addition, we note the following.  The ALJ was not bound by the 1980 RFC, an RFC completed prior to an operation the ALJ supportably concluded was successful.  On the scant evidence before him, the ALJ could permissibly conclude that claimant had failed adequately to demonstrate that claimant's ability to walk/stand was significantly compromised.  Even if claimant developed a hernia and another varicose vein some months later, the ALJ was not required to find that claimant was disabled prior to the expiration of insured status in view of the sparse medical evidence.


2
Affirmed. Loc.  R. 27.1.